                                          Case 3:20-cv-03414-JSC Document 33 Filed 04/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER JAMES ALCALA,                        Case No. 20-cv-03414-JSC
                                                       Plaintiff,
                                   8
                                                                                          AMENDED PRETRIAL SCHEDULING
                                                 v.                                       ORDER
                                   9

                                  10     CITY OF COTATI, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Following the Further Case Management Conference held on April 22, 2021, the Case

                                  14   Management Schedule is AMENDED as follows:

                                  15

                                  16          Fact Discovery Cut-Off:                                  June 21, 2021

                                  17          Expert Witness Disclosures:                              July 23, 2021

                                  18          Rebuttal Expert Witness Disclosures:                     August 20, 2021

                                  19          Expert Discovery Cutoff:                                 September 20, 2021

                                  20          Deadline for Hearing Dispositive Motions:                November 18, 2021, 9:00 a.m.

                                  21          Pretrial Conference:                                     March 24, 2022

                                  22          Trial:                                                   April 11, 2022

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 22, 2021

                                  26

                                  27
                                                                                                JACQUELINE SCOTT CORLEY
                                  28                                                            United States Magistrate Judge
